Citation Nr: 1432294	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  09-37 904	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant had active service in the United States Navy from July 1974 to July 1977.  This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky that denied the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus.

In October 2010, a Travel Board hearing was held at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.  Thereafter, the Board remained the case for additional development in March 2011.  The case has now been returned to the Board for appellate review.

The record before the Board consists of the appellant's paper claims file and an electronic file.  The electronic file does not currently contain evidence that is pertinent to the claims on appeal that is not already included in the paper claims file.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is as likely the result of noise exposure in service as it is the result of some other factor or factors.

2.  The Veteran's tinnitus is as likely the result of noise exposure in service as it is the result of some other factor or factors.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is warranted.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2013).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board is granting in full the benefits sought on appeal (service connection).  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

II. The Merits of the Claim

In order to establish service connection for a claimed disability, the facts, as shown by evidence, must demonstrate that a particular disease or injury resulting in a current disability was incurred during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Furthermore, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that he currently suffers from bilateral hearing loss and tinnitus due to in-service noise exposure from the firing of five-inch deck guns and 50 caliber guns as well as from his use of pneumatic tools for deck maintenance such as needle guns, scalers, sandblasters and air chisels.  He has reported that he initially noted problems with hearing loss and tinnitus shortly after his discharge from service.  The Veteran provided similar testimony at his October 2010 Travel Board hearing.

To establish service connection for a disability, symptoms during service, or within a reasonable time thereafter, must be identifiable as manifestations of a chronic disease or permanent effects of an injury.  Further, a present disability must exist and it must be shown that the present disability is the same disease or injury, or the result of disease or injury incurred in or made worse by the appellant's military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 3.303(a).

A veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Difficulty hearing is the sort of condition that is observable by a lay person.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

The determination of whether a veteran has a ratable hearing loss "disability" is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a disability (for VA purposes) when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.  When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  

The United States Court of Appeals for Veterans Claims (Court) held that the threshold for normal hearing is from 0 to 20 decibels and that higher threshold levels indicate some degree of hearing loss.  Id. at 157.  The Court further held that 38 C.F.R. § 3.385 operates only to establish when a hearing loss can be service connected.  Id. at 159.  It was also found that, regardless of when the criteria of 38 C.F.R. § 3.385 are met, a determination must be made as to whether the hearing loss was incurred in or aggravated by service.

The Veteran had his service entrance examination in July 1974.  His ears were described as clinically normal.  He underwent audiometric testing at that time and the puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
N/A
5
LEFT
15
5
5
N/A
5

The Veteran underwent his service separation examination in June 1977; he did not complain of any hearing loss or tinnitus at that time and his ears were clinically evaluated as normal.  He also underwent audiometric testing at that time.  The puretone threshold results were exactly the same at every decibel level as the results of the July 1974 entrance examination.

The appellant has submitted copies of audiogram reports dated between 1986 and 2010 from his employer, an Army Depot (Department of Defense).  The puretone threshold results from the December 1986 audiometric testing, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
10
5
0
LEFT
10
5
5
0
10

The puretone threshold results from the July 2004 audiometric testing, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
25
20
40
LEFT
10
5
5
0
40

The Veteran was afforded a VA audiometric examination in February 2008; the examiner reviewed the claims file.  The Veteran complained of hearing loss and tinnitus.  The puretone threshold results from the February 2008 VA audiometric testing, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
15
35
LEFT
20
15
10
15
50

Speech audiometry revealed speech recognition ability of 100 percent in each ear.  The left ear met the standard found in 38 C.F.R. § 3.385 for a current hearing loss disability for VA purposes.

The Veteran was afforded another VA audiometric examination in April 2011; the examiner reviewed the claims file.  The Veteran again complained of hearing loss and tinnitus.  The puretone threshold results from the April 2011 VA audiometric testing, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
15
45
LEFT
25
20
15
15
50

Speech audiometry revealed speech recognition ability of 100 percent in each ear.  Each ear met the standard found in 38 C.F.R. § 3.385 for a current hearing loss disability for VA purposes.

The same VA audiologist conducted the February 2008 examination and the April 2011 examination.  The audiologist reviewed the claims file and stated that the appellant's hearing at separation was normal in each ear and that the appellant reported minimal occupational noise exposure and no recreational noise exposure after service.  She also noted that there was no evidence documenting hearing loss or tinnitus during service or in the years immediately following the appellant's service separation.  The examiner opined, in February 2008, that the appellant's current hearing loss and tinnitus were less likely as not caused by or the result of acoustic trauma during his military service.  

However, in April 2011, the examiner went on the state that the Institute of Medicine has clearly stated that if noise exposure occurs, there is no way to predict how much, if any, hearing loss would be sustained.  The audiologist further stated that there are multiple causes for sensorineural hearing loss (SNHL) and, in most cases, an exact etiology cannot be determined.  The examiner said that SNHL can be caused by aging, various diseases, noise exposure, medications and genetics or by any combination of these factors or other factors and that an etiology for the current hearing loss could not be provided without resort to mere speculation.  Then the examiner opined anyway that the current hearing loss and tinnitus were less likely as not caused by or the result of military noise exposure.

The evidence unfavorable to the claim for service connection in this case consists of the approximately 27 years between service and clinical documentation of hearing loss; and the negative opinions from the same VA audiologist (dated in February 2008 and April 2011).

As to the VA audiologist's negative opinions, once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  "Without a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing."  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  In Barr, 21 Vet. App. at 311, the Court found that a medical examination was inadequate because the examiner did not provide an etiological opinion and did not review prior medical records.  The VA audiological examiner in this case stated that acoustic trauma is one of the factors that can cause SNHL but did not identify any other cause for the appellant's SNHL or adequately explain how his in-service noise exposure was not a factor.  

The Board notes that the VA examiner did not specifically address the Veteran's reports of bilateral hearing loss and tinnitus since 1977.  The Board observes that the Veteran is competent to report that he had hearing problems in service and hearing loss since service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Thus, the opinions of the VA audiologist are of limited probative value.  See Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); Flash v. Brown, 8 Vet. App. 332, 339-340 (1995) (regarding the duty of VA to provide medical examinations conducted by medical professionals with full access to and review of a veteran's claims folder).

Viewing the evidence in the light most favorable to the Veteran, the positive evidence of record consists of the fact that he currently suffers from bilateral sensorineural hearing loss, that there is clinical evidence to the effect that exposure to acoustic trauma does cause SNHL and that there is objective evidence to support the appellant's reports of his exposure to acoustic trauma in service.  The Veteran's Honorable Discharge report lists his occupational specialty as infantry, gun crews and seamanship specialist.  See VA Fast Letter 10-35 (Sept. 2, 2010) (providing Duty MOS Noise Exposure Listing and stating that if the duty position is shown to have a "Moderate" probability of exposure to hazardous noise, exposure to such noise will be conceded for purposes of establishing the in-service event; for example, the rate of Navy gunners mate is listed as an MOS that is "highly probable" for exposure to hazardous noise).  

Therefore, the Board accepts the Veteran's assertions of in-service noise exposure as credible.  Since no other explanation other than acoustic trauma has been specifically advanced to account for the Veteran's current hearing deficits, these facts and the doctrine of reasonable doubt provide a proper basis for granting service connection for bilateral hearing loss.  For these reasons, the Board finds that evidence for and against the Veteran's claim is at least in relative equipoise on the question of whether the currently diagnosed bilateral hearing loss is related to acoustic trauma in service or after service.  

Therefore, the Board concludes that evidence for and against the Veteran's claim for service connection for bilateral hearing is at least in approximate balance.  The Board will resolve any doubt in the Veteran's favor and finds that the Veteran's bilateral hearing loss is as likely the result of his noise exposure in service as it is the result of some other factor or factors.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Turning to the tinnitus claim, the Veteran has stated that he had first noticed the ringing in his ears while he was still in service, and he has further stated that the tinnitus has continued to the present time.  The Board finds the Veteran's statements in this case to be credible/believable.  

In addition, the Veteran has herein been granted service connected for his bilateral hearing loss based on acoustic trauma in service and the Board notes that "an associated hearing loss is usually present" with tinnitus.  THE MERCK MANUAL, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  Tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss.  Id.  "High frequency tinnitus usually accompanies [noise-induced] hearing loss."  THE MERCK MANUAL, Sec. 7, Ch. 85, Inner Ear.  This was also stated in the April 2011 VA examining audiologist's report.  

A veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Ringing in the ears is the sort of condition that is observable by a lay person.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

The evidence unfavorable to the claim consists of the service medical records which contain no mention of tinnitus; the many years between service and clinical documentation of tinnitus; and the negative VA audiology opinions.  Viewing the evidence in the light most favorable to the Veteran, the positive evidence of record consists of the fact that he currently suffers from service-connected bilateral sensorineural hearing loss, as well as from tinnitus, and that, based on his MOS, he was exposed to acoustic trauma while he was on active duty.  In addition, the Veteran is competent to assert the occurrence of in-service injury.  See, e.g., Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

The evidence for and against the claim for service connection for tinnitus is at least in approximate balance.  The Board finds that the Veteran's tinnitus is as likely the result of his noise exposure in service or it is as likely a symptom of his service-connected noise-induced hearing loss as it is the result of some other factor or factors.  Accordingly, service connection is warranted for tinnitus.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.


____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


